Citation Nr: 1455212	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for coronary artery disease with left ventricular dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2013, the Board remanded this case for additional evidentiary development.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of service connection for polycythemia vera and erythrocytosis has been raised by the record in an August 2014 statement and a December 2009 letter from Montgomery Cancer Center (S. Davidson, M.D.), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

The Veteran seeks service connection for coronary artery disease with ventricular dysfunction.

Service treatment records (STRs) are missing with the exception of the Veteran's service entrance examination and another treatment record, which are silent for chest pain complaints or findings for heart disease.  The Veteran was discharged from service in 1987.  Heart disease is first shown in 2009, more than 20 years after service separation.  A January 2014 VA medical opinion reflects that it less likely as not that the Veteran's heart disorder was incurred in or caused by service.  Following receipt of the negative VA medical opinion dated in January 2014, the AOJ issued a Supplemental Statement of the Case (SSOC) dated in March 2014 that denied the claim.

However, following issuance of the most recent SSOC, the Veteran submitted additional pertinent evidence without a waiver of consideration by the AOJ.  This included a lay "buddy" statement corroborating that he experienced chest pain in service and a letter from T. Wool, M.D., dated in October 2009, which reflects that the Veteran was under his "care for severe coronary artery disease and left ventricular dysfunction."  Dr. Wool opined that "Coronary artery disease is progressive and certainly may have been present while he was on active duty in 1983-1988."  Although the private medical opinion is dated in October 2009, the record does not reflect that it was associated with the Veteran's claims file prior to issuance of the most recent SSOC or that the opinion was considered by the January 2014 VA examiner.  On remand, the RO should obtain a supplement opinion that considers the opinion from Dr. Wool.  

Additionally, the Board believes that additional inquiries should be made in regards to the Veteran's missing STRs.  The record shows that the Veteran took possession of the STRs for the purpose of bringing them to his reserve unit upon his release from active duty.  The AOJ should contact the Veteran's reserve unit command to obtain any STRs in their possession to any medical records associated with the Veteran's reserve service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate sources of records).

Also, the Board observes that the Veteran reported working for the police department prior to his heart attack in 2009.  The Veteran should be advised to submit any medical examinations associated with that employment for the purpose of supporting his claim.


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request all STRs that may be in the possession of the Veteran's reserve unit, and request from the Veteran all routine medical examination reports associated with his employment in the police force prior to 2009.

2.  The AOJ should forward the claims file to the examiner that conducted the January 2014 for a supplemental opinion (or a similarly qualified examiner if the January 2014 examiner is not available).  The examiner should be asked to review any additional evidence submitted since the examination.  In particular, the examiner should review the October 7, 2009 statement from Dr. Wool at Southeastern Cardiology Consultants (uploaded into VBMS on April 28, 2014). 

The examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's coronary artery disease had its onset in or is otherwise related his active military service.

The examiner should set forth the complete rationale for all opinion including discussion of the opinion from Dr. Wool.  The absence of evidence of treatment for symptoms in the Veteran's service treatment record, standing alone, cannot serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service events and treatment, his symptoms and history (such as feelings of chest pain and trouble breathing), and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  


2.  After completing the above and any other notification or development deemed necessary, the AOJ readjudicate the claim with consideration of all the evidence of record and in particular that evidence VA received after issuance of the most recent SSOC.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided an SSOC and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


